Citation Nr: 1227881	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  03-30 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a lumbar spine disability (a back disability).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard of Mississippi from February 1990 to February 1999 with active duty in the Army from May 1990 to October 1990 and from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

Historically, in a June 2004 Board Remand, the Veteran's claim was remanded so he could be scheduled for a Videoconference hearing.  Pursuant to the Remand, the Veteran testified before the Board, via videoconference hearing, in September 2004.  A copy of the hearing transcript is associated with the claims file.

In March 2005, the Board issued a decision which denied the Veteran's claim seeking service connection for a lumbar spine disability.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2008, the Court issued an order and set aside the Board's March 2005 decision.

In October 2008, the Board remanded the Veteran's claim for further evidentiary development.  Specifically, the Board instructed the RO to provide the Veteran with another VA examination to ascertain the etiology of any lumbar spine disability, and specifically to comment as to whether the Veteran's multiple complaints of low back pain dated in 1990 are related to any currently diagnosed lumbar spine disability.  The examination was completed in February 2009, and a copy of the VA examination report has been associated with the Veteran's claims file.  In a January 2010 Board remand, the Veteran's claim was remanded again in order to secure all of the Veteran's Social Security Administration (SSA) records.  These records have been obtained and are associated with the Veteran's claim.

In November 2010, the case was again remanded to obtain outstanding treatment records, if any, and to obtain another VA medical opinion.  Those actions completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDING OF FACT

The Veteran's current degenerative disc disease of the lumbar spine is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As in all claims for service connection, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the Veteran's claim against the evidence unfavorable to the veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

Here, the Veteran has an extensive in-service medical history.  In a January 1990 enlistment medical examination, the Veteran had a normal clinical evaluation of his spine and no pre-existing back injury was indicated.  He reported no recurrent back pain in an associated report of medical history.

A July 3, 1990 service treatment record indicated that the Veteran was treated for lower back pain that was present for about one and a half weeks.  Full range of motion was noted with slight pain.  The assessment was low back pain.

In a July 5, 1990 service treatment record, the Veteran complained of pain and was assessed with muscle strain.

A July 11, 1990 service treatment record indicated the Veteran's complaint of low back pain and was assessed with muscle strain.  The next day, a July 12, 1990 service treatment record noted that the Veteran experienced pain in his back for a week and a half after lifting boxes.  The assessment was probable lumbar strain.

A September 1990 service treatment report revealed that the Veteran complained of back pain for the past two days and was assessed with "[rule out] musculoskeletal - [very sensitive] - spasms."

In an April 1991 separation medical examination, the Veteran had a normal clinical evaluation of his spine and did not indicate recurrent back pain in an associated report of medical history.

A September 1993 private treatment report showed that the Veteran sought treatment for pain to his mid back after falling from a ladder and striking his mid-lumbosacral back.

A September 1993 x-ray report revealed spina bifida occulta at L-5.  There was some asymmetry of the articular facets at L-5, S-1.  There was no fracture dislocation, or destructive lesion seen of the lumbosacral spine.

In a February 1994 private treatment report, the Veteran sought treatment for severe back pain and was diagnosed with acute lumbosacral back strain.

In a February 1995 report of medical history, the Veteran noted experiencing recurrent back pain.

In August 1996, during active duty for training, the Veteran injured his back when he fell from the back of a truck while helping unload kitchen supplies.  An August 1996 treatment report indicated that the Veteran hit his lumbosacral area and left flank.  He complained of pain and tenderness to the left flank area and lumbar muscle mass on the left.  There was decreased range of motion, however, there was no radiation of pain to his legs, no point vertebral tenderness along the lumbar or thoracic spine, no ecchymosis, no swelling, and no evidence of trauma.  He was diagnosed with a back contusion.  In August 1996 radiology reports, the Veteran had a normal lumbar spine and normal chest.

Post-service, the Veteran also has an extensive medical history pertaining to his back condition.

According to an April 2002 treatment report, the Veteran was injured in a motor vehicle accident and admitted to the emergency room with complaints of lacerations to his forehead and low back pain. An April 2002 X-ray revealed that the Veteran's lumbar spine showed no compression fractures but did reveal "unilateral spondylolysis of L5 on the left," "mild to moderate disk space narrowing at L5, S1 with vacuum disk phenomena," and "spina bifida occulta at L5."

In a June 2002 treatment report, the Veteran reported having "back pain that was [aggravated] with the car wreck."

A September 2002 treatment report indicated the Veteran's complaint of chronic low back pain in the last six years which had gotten worse in the last six months following a car accident.  He was diagnosed with chronic low back pain probably secondary to degenerative joint disease.  In a December 2002 treatment report, the Veteran had the same complaints as the September 2002 treatment report.

An October 2002 treatment report revealed a diagnosis of degenerative disk disease and spondylosis at the L4-L5 and L5-S1 levels, a small disc protrusion at L4-L5, a large disc herniation at the L5-S1 on the right side, and bilateral pars defect.

A May 2003 treatment report indicated that the Veteran was evaluated for low back pain.  He reported having pain since six years ago and has gotten worse in the last year after a motor vehicle accident.  He was assessed with L4-5/L5-S1 herniated nucleus pulposus and myofascial pain syndrome.

In a November 2003 treatment report, there were identical diagnoses as the October 2002 treatment report.

In December 2003, the Veteran complained of chronic low back pain and was diagnosed with chronic low back pain secondary to degenerative disc disease.

During the December 2003 VA examination, the examiner reasoned that "[i]f the injury in 1996 was truly limited to a back contusion, which is a bruise, the existing degenerative disc disease and spondylosis are unrelated."  However, he then stated that if the Veteran "sustained more significant injury in 1996, which went unrecognized, it is possible that his current degenerative disc disease is related to them.  The examiner opined that the Veteran's history "suggests that the degenerative disc disease was present at the time of the motor vehicle accident in 04/02, but was definitely aggravated by it."

In a January 2004 treatment report, the Veteran complained of low back pain with occasional radiation to the lateral thighs.  He was diagnosed with herniated nucleus pulposus of L5-S1, degenerative disc disease of L4-L5, and chronic low back pain secondary to degenerative disk changes.

In March 2004, Veteran complained of low back pain and was diagnosed with chronic pain secondary to degenerative joint disease.  A March 2005 treatment report revealed identical complaint and diagnosis as March 2004 treatment report.

In an April 2007 treatment report, the Veteran complained of low back pain and was diagnosed with low back pain and spondylolisthesis.

The February 2009 VA examination report included the examiner's opinion that it was unlikely that the Veteran would have had degenerative disk disease in July 1990, after suffering a back strain, or in August 1996, when he was treated for a back contusion.  He stated that the Veteran's grade I spondylolisthesis was "due to L5 pars defect and age-related degenerative changes."  He further opined that he was unable to provide a nexus between the low back pain in 1990, and the Veteran's present condition, rationalizing that "[t]here is no evidence that back strain causes, predisposes to, or accelerates the development of degenerative disease of the lower back which is most frequently a result of the aging process."  The examiner acknowledged a history of pars defects with later development of grade I spondylolisthesis, but stated that without an X-ray confirmation of the existence of such defects in service, "it would be speculative to state that there is an association between these defects and any incident or occurrence while in the military."

In a September 2010 independent medical evaluation, Dr. E. R. opined that "it is not uncommon for trauma such as what the Veteran sustained to his back in either or both accidents to cause secondary degenerative joint disease."  He further stated that secondary degenerative joint disease is the most common form of post-traumatic arthritis in males, and that the Veteran's age "is not consistent with degenerative joint disease" referencing a medical journal which focuses on disorders and injuries of the musculoskeletal system.  Dr. E.R. opined that "with reasonable medical probability, the Veteran developed post-traumatic arthritis secondary to trauma he sustained probably the initial insult in 1990 compounded by the second insult in 1996."  He further stated that "[t]he greater disability as a result of the arthritis changes that pre-existed from the previous two traumas which was probably aggravated by the accident in 2002," and the Veteran was in a sense "made more susceptible to greater injuries as a result of his pre-existing arthritis."

The same examiner from the February 2009 VA examination submitted another medical opinion in May 2011 pursuant to a November 2010 Board Remand.  The Remand for a medical opinion was based on the conflicting evidence above (one favorable opinion from a private examiner and one unfavorable opinion from a VA examiner).  In his detailed report, which included a review of the claims file, the May 2011 examiner (the same physician from the February 2009 examination) provided that the "etiology of degenerative changes of the spine are mulitfactorial."  The examiner goes further to cite numerous medical literature to support his conclusions.  He opined that none of the conditions noted would be causally related to any injury in-service.  

The examiner also noted that the Veteran does have spina bifida occulta, a defect rather than disease, which is not considered to be subject to improvement or deterioration.  He also explained that radiographic research studies found no relationship between spina bifida occulta and back pain.  In conclusion, the examiner opined that the "preponderance of the medical evidence of record is not supportive of the claim that he has degenerative changes in the back which are related to trauma."  However, he also stated that the Veteran's "spondylolisthesis is related to the pars defect and I am unable to resolve the issue as to whether he was on active duty during these 2 periods of time without resort to speculation."

In July 2012, the Veteran submitted an independent medical report from a registered nurse, "A.C."  A.C. noted her complete review of the Veteran's claims file and the relevant records.  Based upon this review, A.C. provided the following opinion, in relevant part:

[The Veteran] currently suffers from [degenerative disc disease] of the lumbar and back pain.  The veteran sustained injuries while in the service that caused back pain.  Injuries, particularly traumatic injuries, contribute to the development of osteoarthritis.  Back injuries can cause scar tissue to form, which eventually weakens the back and increases the risk of more serious injury.

[The Veteran] suffered from lumbar strain injuries, while in the service that could have caused a serious back injury.  Back conditions may be caused by a genetic predisposition or a tissue response to an insult or altered mechanical environment.  Unfortunately, it is impossible to determine with certainty, the exact cause of the veteran's DDD; however, the evidence within [the Veteran's] claims folder suggests it is at least as likely as not the onset of DDD was the result of his in-service back injuries.  DDD is a slow progressing condition; therefore a patient can present with normal findings and may have minimal symptoms during the early stages of DDD.

Finally, A.C. indicated that it is very unlikely that the Veteran's spina bifida occulta has any causal relationship associated with low back pain and therefore, his DDD and symptoms of back pain are a result of his in-service back injuries.  

In this case, the record contains multiple medical opinions (two favorable and two unfavorable), which address whether the Veteran's current back disability is related to his service.  In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators.

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board has taken all medical opinions into consideration and finds that the evidence is at least in equipoise.  The VA examiner (who provided opinions in February 2009 and May 2011), Dr. E.R., and A.C. indicated their knowledge of the Veteran's relevant history (all noted their review of the relevant history and medical records), and each provided a rationale for their opinions.

Indeed, both the VA examiner (who provided the February 2009 and May 2011 opinions) and A.C. concluded that according to medical literature, spina bifida occulta is not associated with back pain.  However, they simply had differing opinions as to whether his current back condition, excluding spina bifida occulta, were related to his active service.

In addition to the above positive medical evidence (provided by Dr. E.R. and A.C.), which supports the claim for service connection, the Veteran has essentially argued that he has had pain in his back since an injury incurred in service.  The Board finds his statements to be credible, as they have remained consistent throughout the claims and appeal process, and weigh in favor of his claim for service connection for a back disability.  The Veteran has described symptoms consistent with his diagnosed back conditions, particularly pain, and is certainly competent to report on symptoms that he has experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

In short, the Board finds the Veteran's statements, that his symptoms began as a result of his military service, specifically an injury in service, to be credible.  Thus, the Board also finds that the favorable evidence (the injury during service, Dr. E.R.'s medical opinion, A.C.'s medical opinion, and the Veteran's lay statements) are highly probative in establishing that the Veteran's currently demonstrated back disability is as likely as not related to his active service.  

Indeed, further requests for additional medical opinions would constitute the impermissible pursuit of development for the purpose of obtaining evidence against this claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (indicating that the Board "must provide an adequate statement of reasons and bases for its decision to pursue further development where such development could reasonably be construed as obtaining additional evidence against an appellant's case"); 38 C.F.R.  § 3.304(c) (the development of evidence should not be undertaken when evidence present is sufficient for a service connection determination).

Consequently, the Board concludes that all elements of a service connection claim have been met, namely, that the Veteran injured his back in service resulting in pain and that there is a nexus between that injury and his current disability diagnosed as degenerative disc disease of the lumbar spine.  For the reasons and bases set forth above, the Board finds that service connection is warranted.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran, and the claim for service connection for a back disability is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The extent of the Veteran's back disability is not before the Board at this time.


Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted subject to the applicable laws and regulations concerning the payment of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


